Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21522 Name of Fund: BlackRock S&P Quality Rankings Global Equity Managed Trust (BQY) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock S&P Quality Rankings Global Equity Managed Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments Schedule of Investments January 31, 2009 (Unaudited) BlackRock S&P Quality Rankings Global Equity Managed Trust (BQY) (Percentages shown are based on Net Assets) Shares Common Stocks Value Australia4.6% Fosters Group Ltd. $ National Australia Bank Ltd. Santos Ltd. TABCORP Holdings Ltd. Wesfarmers Ltd. Canada4.0% Bank of Montreal Bank of Nova Scotia Enbridge, Inc. National Bank of Canada Royal Bank of Canada Suncor Energy, Inc. Denmark0.5% Danske Bank A/S Finland1.2% Kesko Oyj, B Shares Nokia Oyj France4.0% AXA S.A. Bouygues Schneider Electric S.A. Societe Generale Total S.A. Vinci S.A. Germany2.1% Allianz SE BASF SE SAP AG Siemens AG Hong Kong3.8% Esprit Holdings Ltd. Hang Seng Bank Ltd. HongKong Electric Holdings Hopewell Holdings Italy1.8% Eni S.p.A. Intesa Sanpaolo S.p.A. Japan5.3% Canon, Inc. Mitsui & Co. Ltd. Mitsui Mining & Smelting Co. Ltd. Nintendo Co. Ltd. Oracle Corp. Ricoh Co. Ltd. Sharp Corp. Toyota Motor Corp. Netherlands0.6% Royal KPN N.V. Portugal0.6% Portugal Telecom SGPS S.A. Singapore0.9% Singapore Petroleum Co. Ltd. Singapore Technologies Engineering Ltd. Spain2.3% Banco Santander S.A. Endesa S.A. Shares Common Stocks Value Spain (contd) Indra Sistemas S.A. $ Sweden3.7% Axfood AB Hennes & Mauritz AB Ratos AB, B Shares Scania AB, B Shares TeliaSonera AB Switzerland0.9% Nestle S.A. United Kingdom9.1% AstraZeneca Plc BP Plc British American Tobacco Plc GlaxoSmithKline Plc HSBC Holdings Plc Rentokil Initial Plc Rio Tinto Plc Royal Dutch Shell Plc, A Shares Scottish & Southern Energy Plc United States52.2% 3M Co. Abbott Laboratories Altria Group, Inc. Ameren Corp. AT&T Inc. Automatic Data Processing, Inc. Bank of America Corp. Bristol-Myers Squibb Co. CenturyTel, Inc. Chevron Corp. Coca-Cola Co. (The) Consolidated Edison, Inc. Eli Lilly & Co. Emerson Electric Co. Equity Residential (REIT) ExxonMobil Corp. General Electric Co. Harley-Davidson, Inc. Health Care REIT, Inc. Hewlett-Packard Co. Home Depot, Inc. Hospitality Properties Trust (REIT) Intel Corp. International Business Machines Corp. Johnson & Johnson Kimco Realty Corp. (REIT) Kraft Foods, Inc. Liberty Property Trust (REIT) McDonalds Corp. Merck & Co., Inc. Microchip Technology, Inc. Microsoft Corp. Nationwide Health Properties, Inc. (REIT) PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Reynolds American, Inc. Rohm & Haas Co. United Technologies Corp. Wal-Mart Stores, Inc. Wells Fargo & Co. Total Long-Term Investments (Cost$79,608,539)97.6% 1 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock S&P Quality Rankings Global Equity Managed Trust (BQY) (Percentages shown are based on Net Assets) Shares Short-Term Securities Value Money Market Fund2.4% BlackRock Liquidity Funds, TempFund, 1.25%(a)(b) (Cost$1,581,210) $ Total Investments (Cost$81,189,749
